Exhibit 10.1(a)
EMPLOYMENT AGREEMENT
THIS AGREEMENT made as of this 28th day of June 2006, by and between THE BON-TON
STORES, INC., a Pennsylvania corporation (the “Company”), and Stephen Byers
(“Employee”).
W I T N E S S E T H:
WHEREAS, the Company has offered Employee continued employment and Employee has
accepted the Company’s offer commencing on the Effective Date (as hereinafter
defined).
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Employee agree
as follows:
1. Position and Responsibilities.
(a) The Company hereby employs Employee and Employee hereby accepts employment
by the Company as the Company’s Executive Vice President, CPS Stores. Employee
shall have responsibilities for the Company’s CPS Stores and Visual matters
and/or such other responsibilities commensurate with those of Executive Vice
President, CPS Stores, and shall report either to the President and Chief
Executive Officer of the Company or such other direct report as the President
and Chief Executive Officer may designate.
(b) Throughout the term of this Agreement, Employee shall devote his entire
working time, energy, attention, skill and best efforts to the affairs of the
Company and to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of the Company.
Employee may not, directly or indirectly, do any work for or on behalf of a
competitor or any other company while employed by the Company.

 

 



--------------------------------------------------------------------------------



 



However, nothing herein contained shall be deemed to prevent or limit the right
of Employee to invest any of his personal funds in less than one percent of any
class or series of the equity securities of any entity provided such equity
securities are traded on a national securities exchange or quoted in an
automated inter-dealer quotation system, nor shall this clause be construed as
preventing Employee from investing his assets in such other form or manner as
will not require any services on the part of the Employee in, and will not
permit the control by the Employee of any aspect of, the operation or the
affairs of entities (or affiliates of such entities) in which such investments
are made. Approval of board memberships and participation in lectures and
teaching activities will be at the discretion of the Chief Executive Officer;
however, such approval will not be unreasonably withheld, provided that such
activities do not significantly interfere with Employee’s duties under this
Agreement.
(c) Employee shall not obtain goods or services or otherwise deal on behalf of
the Company with any business or entity in which Employee or a member of his
immediate family has a financial interest or from which Employee or a member of
his immediate family may derive a financial benefit as a result of such
transaction, except that this prohibition shall not apply to any entity whose
equity securities are traded on a national securities exchange or quoted in an
automated inter-dealer quotation system provided that neither Employee nor any
member of his immediate family owns one percent or more of any class or series
of the outstanding capital stock or other securities of such entity.
2. Term of Agreement. Employee’s employment hereunder, shall commence
immediately upon execution by both the Company and Employee (“Effective Date”),
and shall continue through and terminate on January 31, 2009, unless sooner
terminated in accordance with Paragraph 8 below.
3. Place of Performance. Employee shall be based at the office of the Company in
Milwaukee, Wisconsin, except for travel required for Company business.

 

- 2 -



--------------------------------------------------------------------------------



 



4. Compensation.
(a) Salary. Employee shall receive a Base Salary (“Base Salary”) at the annual
rate of $425,000. This Base Salary, less taxes and normal deductions, shall be
paid to Employee in substantially equal installments in accordance with the
Company’s regular executive payroll practices in effect from time to time. The
Base Salary and Employee’s performance may be reviewed from time to time during
the term of this Agreement by the Company to ascertain whether, in the Company’s
sole discretion, such Base Salary should be increased, and once increased, such
Base Salary shall not be decreased. The first such salary and performance review
shall occur in 2007.
(b) Annual Bonus. Employee will participate in The Bon-Ton Stores, Inc. Cash
Bonus Plan (“Cash Bonus Plan”) in accordance with its terms and conditions as it
may be amended in accordance with its provisions or such other annual bonus plan
as may be established by the Company. For each of the fiscal years of the
Company during the Term, Employee shall be eligible to earn a bonus, with the
following parameters: a threshold bonus of 33.75% of Employee’s Base Salary; a
target bonus of 45% of Employee’s Base Salary; and a maximum bonus of 67.5% of
Employee’s Base Salary. If earned, one bonus will be paid depending on the level
of achievement with respect to performance measures determined for each of the
Company’s fiscal years by the Human Resources and Compensation Committee
(“HRCC”) of the Company’s Board of Directors. The HRCC shall retain discretion
with respect to this bonus as is provided under the terms of the Cash Bonus
Plan. To the extent reasonably practicable, the annual bonus shall be computed
within 90 days following the close of the Company’s fiscal year and paid within
30 days of its computation. Employee must be employed on the last day of the
Company’s fiscal year to receive a bonus.

 

- 3 -



--------------------------------------------------------------------------------



 



(c) Stock Options. The Company agrees that it has already provided an option or
options to purchase shares of the Company’s common stock to the Employee, which
options remain in effect without change. The Employee may receive one or more
options in the future at the discretion of the Company.
(d) Allowances. The Company shall provide Employee with $6,200 per year, payable
monthly or in accordance with Company’s current payroll practices as may be
modified from time to time, as an automobile allowance. The Company shall
reimburse Employee on a one-time basis for up to $2,000 in attorney’s fees
incurred for the review and negotiation of this Agreement.
5. Medical Insurance. Employee and his eligible dependents shall be eligible to
participate in the Company’s group medical, dental and vision plans in
accordance with the terms of such plans and, subject to the restrictions and
limitations contained in the applicable insurance agreement or agreements. The
Company shall pay Employee up to $2,300 per year for medical expenses that are
not covered by the Company’s medical plan.
6. Other Benefits. Employee shall be eligible to participate in The Bon-Ton
Retirement Contribution Plan, deferred compensation plan, discount program,
vacation plan, long-term disability plan and employee benefit programs generally
made available to other similarly situated employees of the Company who were
previously employed in the Northern Department Store Group, including the Carson
Pirie Scott division (“Northern Department Store Group”) of Saks Incorporated
(“Saks”), subject to their respective generally applicable eligibility
requirements, terms, conditions and restrictions; provided however, that
severance benefits under this Agreement shall be in lieu of any severance
benefits otherwise provided by the Company.

 

- 4 -



--------------------------------------------------------------------------------



 



Nothing in this Agreement shall preclude the Company from amending or
terminating any such insurance, benefit, program or plan so long as the
amendment or termination is applicable generally to the Company’s executives
participating in such insurance, benefit, program or plan. Moreover, the
Company’s obligations under this provision shall not apply to any insurance,
benefit, program or plan made available on an individual basis to one or more
select executive employees by contract if such insurance, benefit, program or
plan is not made available to all executive employees. With respect to
Employee’s participation in the Company’s vacation plan, Employee shall be
eligible for 3 weeks vacation and 2 personal days per calendar year, which
vacation entitlement shall be pro-rated in any calendar year in which the
Employee does not work the entire calendar year.
7. Business Expenses. The Company shall pay or reimburse Employee for reasonable
entertainment and other expenses incurred by Employee in connection with the
performance of Employee’s duties under this Agreement upon receipt of vouchers
therefore and in accordance with the Company’s regular reimbursement procedures
and practices in effect from time to time.
8. Termination of Employment.
(a) Termination by the Company. Notwithstanding any other provision of this
Agreement, the Company may terminate Employee’s employment and all of the
Company’s obligations or liabilities under this Agreement immediately, excluding
any obligations the Company may have under Paragraph 9 below, in any of the
following circumstances:
(i) Disability or Incapacity. In the event of Employee’s physical or mental
inability to perform his essential duties hereunder, with or without reasonable
accommodation, for a period of 13 consecutive weeks or for a cumulative period
of 26 weeks during the term of this Agreement.
(ii) Death of Employee. In the event of Employee’s death.

 

- 5 -



--------------------------------------------------------------------------------



 



(iii) Discharge for Cause. Company may discharge Employee at any time for
“Cause,” which shall be limited to: Employee’s material and serious breach or
neglect of Employee’s responsibilities; willful violation or disregard of
standards of conduct established by law; willful violation or disregard of
standards of conduct established by Company policy as may from time to time be
communicated to Employee; fraud, willful misconduct, misappropriation of funds
or other dishonesty; conviction of a crime of moral turpitude; any
misrepresentation made by Employee in this Agreement; or any material breach by
Employee of any provision of this Agreement (including, without limitation,
acceptance of employment with another company or performing work or providing
advice to another company, as an employee, consultant or in any other similar
capacity while still an employee of the Company).
(iv) Discharge without Cause. Notwithstanding any other provision of this
Agreement, Employee’s employment and any and all of the Company’s obligations
under this Agreement (excluding any obligations the Company may have under
Paragraph 9 below) may be terminated by the Company at any time without Cause.
(b) Resignation.
(i) Resignation for Good Reason. Employee may resign for “Good Reason,” defined
below, upon 30 days’ written notice by Employee to the Company except as set
forth in Paragraph 8(c) below. The Company may waive Employee’s obligation to
work during this 30 day notice period and terminate his employment immediately,
but if the Company takes this action in the absence of agreement by Employee,
Employee shall receive the salary that otherwise would be due through the end of
the notice period. For purposes of this Agreement, “Good Reason” shall mean any
of the following violations of this Agreement by the Company: causing Employee,
without Employee’s consent to cease to have duties and responsibilities
commensurate with those of Executive Vice President, CPS Stores; any reduction
in the Employee’s Base Salary;

 

- 6 -



--------------------------------------------------------------------------------



 



any reduction in the Employee’s potential bonus eligibility amount; any required
relocation from the Milwaukee, Wisconsin area; and any substantial breach of any
material provision of this Agreement. Notwithstanding the foregoing, the acts or
omissions described above shall not constitute “Good Reason” unless the Employee
provides the Company with written notice detailing the matters he asserts to be
“Good Reason” that the Company does not cure within thirty (30) days of
receiving the written notice.
(ii) Resignation Without Good Reason. Notwithstanding any other provision of
this Agreement, Employee’s employment and any and all of the Company’s
obligations under this Agreement (excluding any obligations the Company may have
under Paragraph 9 below) may be terminated by Employee without Good Reason.
(c) Change of Control. In the event of a Change of Control of the Company, the
Employee shall be prohibited from resigning for Good Reason for a period of six
months following the Change of Control (unless Employee is required during this
six (6) month period to relocate from the Milwaukee, Wisconsin area). For
purposes of this Agreement, a Change of Control shall be deemed to occur if:
(i) any “person,” as such term is defined under Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), who is not
an affiliate of Company on the date hereof, becomes a “beneficial owner,” as
such term is used in Rule 13d-3 under the Exchange Act, of a majority of the
outstanding voting power of the Company’s capital stock;
(ii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets;

 

- 7 -



--------------------------------------------------------------------------------



 



(iii) the Company is party to a merger, consolidation, other form of business
combination or a sale of all or substantially all of its assets, unless the
business of the Company is continued following any such transaction by a
resulting entity (which may be, but need not be, the Company) and the
shareholders of the Company immediately prior to such transaction hold, directly
or indirectly immediately after such transaction, a majority of the voting power
of the resulting entity in substantially the same relative percentages as prior
to such transaction.
9. Payments Upon Termination.
(a) Discharge Without Cause, or Resignation for Good Reason. If Employee is
Discharged Without Cause or Resigns for Good Reason, Employee shall receive
severance pay at his then current rate of Base Salary as of his termination,
less taxes and normal deductions:
(i) if Employee is Discharged Without Cause, or Resigns for Good Reason, on or
before March 4, 2008: seventy-eight (78) weeks in accordance with the Saks
Incorporated Amended and Restated 2000 Change of Control and Material
Transaction Severance Plan; or
(ii) if Employee is Discharged Without Cause, or Resigns for Good Reason, on or
after March 5, 2008: fifty-two (52) weeks; payable in equal installments in
accordance with the Company’s regular payroll practices, provided (whether the
Discharge Without Cause or Resignation for Good Reason occurs before, on or
after March 4, 2008) that Employee signs and does not timely revoke a general
release of claims (including, without limitation, contractual, common law and
statutory claims) against the Company and its officers, directors, employees and
agents in a form acceptable to the Company.

 

- 8 -



--------------------------------------------------------------------------------



 



These severance payments shall be in lieu of any bonus or other Company paid
benefits to which Employee is or may be entitled after Employee’s termination of
employment with the Company for any reason whatsoever, whether by Employee or
the Company, including any other severance payments to which Employee is or may
be entitled by reason of any severance plan sponsored by Saks or the Company, or
any other agreement, policy or practice. Employee will also have the opportunity
for continued participation in the Company’s group medical plans, at his
expense, pursuant to COBRA. The Company’s obligations under this Paragraph 9(a)
shall, as applicable:
(iii) cease in the event that Employee breaches any of Employee’s obligations
under this Agreement; and/or
(iv) be offset by any disability insurance benefits and/or workers compensation
benefits received by Employee during the period covered by the severance
payments.
(b) Death or Disability/Incapacity.
(i) On death, Employee’s estate’s sole entitlement will be to his then current
rate of Base Salary for any days worked prior to his death, amounts payable on
account of Employee’s death under any insurance or benefit plans or policies
maintained by the Company, and any vested benefits to which Employee is entitled
under the Company’s employee benefit or other plans in accordance with, to the
extent provided in, and subject to the restrictions and payout schedules
contained in those plans.
(ii) On termination for disability or incapacity, Employee’s sole entitlement
will be to his then current rate of Base Salary for any days worked prior to the
date of termination, amounts payable on account of disability or incapacity
under any insurance or benefit plans or policies maintained by the Company and
any vested benefits to which Employee is entitled under the Company’s employee
benefit or other plans in accordance with, to the extent provided in, and
subject to the restrictions and payout schedules contained in those plans.

 

- 9 -



--------------------------------------------------------------------------------



 



(c) Discharge for Cause or Resignation without Good Reason. If Employee is
discharged for Cause or resigns without Good Reason, Employee’s sole entitlement
will be the receipt of his then current rate of Base Salary for any days worked
through the date of termination and any vested benefits to which Employee is
entitled under the Company’s employee benefit or other plans in accordance with,
to the extent provided in, and subject to the restrictions and payout schedules
contained in those plans.
(d) Change of Control. Notwithstanding any other provision of this Agreement, if
the aggregate present value of the “parachute payments” to the Employee,
determined under Section 280G(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), would be at least three times the “base amount” determined
under Code Section 280G, then the “280G Permitted Payment” shall be the maximum
amount that may be paid as a Change of Control Payment under this Paragraph 9(d)
such that the aggregate present value of such “parachute payments” to the
Employee is less than three times his “base amount.” In addition, in the event
the aggregate present value of the parachute payments to the Employee would be
at least three times his base amount even after a reduction of the Change of
Control Payment to $0 (all as determined for purposes of Code Section 280G),
compensation otherwise payable under this Agreement and any other amount payable
hereunder or any other severance plan, program, policy or obligation of the
Company or any other affiliate thereof shall be reduced so that the aggregate
present value of such parachute payments to the Employee, as determined under
Code Section 280G(b) is less than three times his base amount. Any decisions
regarding the requirement or implementation of such reductions shall be made by
such tax counsel as may be selected by the Company and reasonably acceptable to
the Employee.

 

- 10 -



--------------------------------------------------------------------------------



 



10. Company Property. All advertising, sales, manufacturers’ and other materials
or articles or information, including, without limitation, data processing
reports, customer sales analyses, invoices, price lists or information or any
other materials or data of any kind furnished to Employee by the Company or
developed by Employee on behalf of the Company or at the Company’s direction or
for the Company’s use or otherwise in connection with Employee’s employment with
the Company, are and shall remain the sole and confidential property of the
Company.
11. Non-Competition and Confidentiality. To the maximum extent permissible by
law:
(a) During his employment with the Company and for a period of one year after
the termination of his employment with the Company for any reason whatsoever,
whether by Employee or by the Company and whether during the term of this
Agreement or subsequent to the expiration or termination of this Agreement,
Employee shall not, directly or indirectly:
(i) Induce or intentionally influence any customer, employee, consultant,
independent contractor or supplier of the Company to change its business
relationship with or terminate employment with the Company.
(ii) Engage in (as a principal, partner, director, officer, agent, employee,
consultant, owner, independent contractor or otherwise) or be financially
interested in the retail department store business of any Competitor of the
Company. For purposes of this Agreement, a Competitor means each of Federated
Department Stores, Dillard’s Inc., Kohl’s Corporation, Belk, Inc., Limited
Brands, Inc., Target Corporation, Boscov’s, Inc., Sears Holdings Corporation, J.
C. Penney Company, Inc. or the affiliates and successors of each of them.

 

- 11 -



--------------------------------------------------------------------------------



 



(b) During his employment with the Company and at all times thereafter, and
except as required by law, Employee shall not use for his personal benefit, or
disclose, communicate or divulge to, or use for the direct or indirect benefit
of, any person, firm, association or company other than the Company, any
Confidential Information (defined below) of the Company that Employee acquires
in the course of his employment, unless such Confidential Information is
lawfully known by and readily available to the general public, was received from
a third party who was not under any restriction to disclose such information, or
is independently developed without the use of the Company’s Confidential
Information. This Confidential Information includes, but is not limited to: any
material referred to in Paragraph 10 or any non-public information regarding the
business, marketing, legal or accounting methods, policies, plans, procedures,
strategies or techniques; research or development projects or results; trade
secrets or other knowledge or processes of or developed by the Company; names
and addresses of employees, suppliers or customers (“Confidential Information”).
Employee confirms that such information is confidential and constitutes the
exclusive property of the Company, and agrees that, immediately upon his
termination, whether by Employee or by the Company and whether during the term
of this Agreement or subsequent to the expiration of this Agreement, Employee
shall deliver to Company all correspondence, documents, books, records, lists,
computer programs and other writings relating to Company’s business; and
Employee shall retain no copies, regardless of where or by whom said writings
were kept or prepared. Confidential Information includes such information of the
Northern Department Store Group that relates to business assets that were
acquired by the Company from Saks.

 

- 12 -



--------------------------------------------------------------------------------



 



(c) Both during his employment with the Company and following his termination
for any reason, whether by Employee or by the Company and whether during the
term of this Agreement or following the expiration of the Agreement, Employee
shall, upon reasonable notice, furnish to the Company such information
pertaining to his employment with the Company as may be in his possession. The
Company shall reimburse Employee for all reasonable expenses incurred by him in
fulfilling his obligations under this subparagraph (c).
(d) The provisions of subparagraphs (a), (b) and (c) shall survive the cessation
of Employee’s employment for any reason, as well as the expiration of this
Agreement at the end of its term or at any time prior thereto.
(e) Employee acknowledges that the restrictions contained in this Paragraph 11,
in view of the nature of the business in which the Company is engaged and the
Employee’s position with the Company, are reasonable and necessary to protect
the legitimate interests of the Company, and that any violation of those
restrictions would result in irreparable injury to the Company. Employee
therefore agrees that, in the event of his violation of any of those
restrictions, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief against
Employee, in addition to damages from Employee and an equitable accounting of
all commissions, earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.

 

- 13 -



--------------------------------------------------------------------------------



 



(f) Employee agrees that if any or any portion of the foregoing covenants, or
the application thereof, is construed to be invalid or unenforceable, the
remainder of such covenant or covenants or the application thereof shall not be
affected and the remaining covenant or covenants will then be given full force
and effect without regard to the invalid or unenforceable portions. If any
covenant is held to be unenforceable because of the area covered, the duration
thereof, or the scope thereof, Employee agrees that the Court making such
determination shall have the power to reduce the area and/or the duration,
and/or limit the scope thereof, and the covenant shall then be enforceable in
its reduced form. If Employee violates any of the restrictions contained in
subparagraph (a), the period of such violation (from the commencement of any
such violation until such time as such violation shall be cured by Employee to
the satisfaction of the Company) shall not count toward or be included in the
one year (or such longer period as may be prescribed by such section)
restrictive period contained in subparagraph (a).
(g) Employee represents and warrants that the knowledge, skill and abilities he
possesses at the time of his execution of this Agreement are sufficient to
permit him to earn a living by working for a non-competitor of the Company for
the restrictive period set forth in subparagraph (a) above.
(h) For purposes of Paragraphs 10 and 11 of this Agreement, the term “Company”
shall include not only The Bon-Ton Stores, Inc., but also any of its successors,
assigns, subsidiaries or affiliates.
12. Taxes. Employee agrees that he is responsible for paying any and all
federal, state and local income taxes assessed with respect to any money,
benefits or other consideration received from the Company and that the Company
is entitled to withhold any tax payments from amounts otherwise due Employee to
the extent required by applicable statutes, rulings or regulations.

 

- 14 -



--------------------------------------------------------------------------------



 



13. Prior Agreements.
(a) Employee represents that there are no restrictions, agreements or
understandings whatsoever to which Employee is a party that could impact upon
his employment under the Agreement or would prevent or make unlawful his
execution of this Agreement or his employment hereunder.
(b) Employee agrees that he will not use or disclose any confidential or
proprietary information of any of his prior employers during the course of his
employment under this Agreement. This prohibition does not apply to information
of the Northern Department Store Group that relates to business assets that were
acquired by the Company from Saks, which information is subject to the
restrictions of Paragraph 11.
14. Indemnification. Employee shall be entitled to indemnification against
claims by third parties arising out of his acts and omissions within the scope
of his employment pursuant to the terms of the Company’s by-laws.
15. Entire Understanding. This Agreement contains the entire understanding
between the Company and Employee with respect to the subject matter hereof and
supersedes all prior and contemporary employment and severance agreements and
understandings, inducements or conditions, express or implied, written or oral,
between the Company and Employee except as herein contained. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
16. Modifications. This Agreement may not be modified orally but only by written
agreement signed by Employee and the Company’s Chief Executive Officer or such
other person as the Company’s Board of Directors may designate specifically for
this purpose.

 

- 15 -



--------------------------------------------------------------------------------



 



17. Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
18. Compliance With Code Section 409A.
(a) Notwithstanding anything to the contrary herein, no payment otherwise
required to be made hereunder that the Company determines constitutes a payment
of nonqualified deferred compensation for purposes of Section 409A of the Code
shall be paid to Employee at a time or in a manner that will be treated as a
violation of the distribution rules of Code Section 409A(a)(2) and no
alternative form of payment of such amount(s) shall be permitted to be made
hereunder if such alternative benefit form would violate any of the requirements
of Code Section 409A(a)(3) or (4) relating to acceleration of benefits and
changes in time and form of distribution (taking into account any regulations or
other guidance issued by Treasury or the Internal Revenue Service with regard to
these Code provisions as may be in effect from time to time).
(b) The intent of this provision is to ensure that no additional tax liabilities
are imposed on any payments or benefits provided hereunder pursuant to Code
Section 409A, and may require, for example, a delay in commencement of payments
until six months after Employee’s termination of employment with the Company. In
the event any payment is delayed by reason of this Paragraph 18, such payment
shall, when made, be increased by an amount representing “interest” from the
date payment would otherwise have been made, through the date payment is
actually made, calculated using the Company’s cost of borrowing as the interest
rate, as determined by the Company at its discretion.

 

- 16 -



--------------------------------------------------------------------------------



 



19. Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or a substantial portion of its assets to, another entity that assumes this
Agreement and all obligations and undertakings of the Company hereunder. Under
such a consolidation, merger or transfer of assets and assumption, the term
“Company” as used herein, shall mean such other entity and this Agreement shall
continue in full force and effect.
20. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received when delivered (personally, by courier
service such as Federal Express, or by messenger) or when deposited in the
United States mails, registered or certified mail, postage pre-paid, return
receipt requested, addressed as set forth below:

  (a)   If to the Company:         The Bon-Ton Stores, Inc.
2801 East Market Street
York, PA 17402
Attention: Chief Executive Officer         with a copy to:         Henry F.
Miller, Esquire
Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street
22nd Floor
Philadelphia, PA 19103-2097     (b)   If to Employee:         Stephen Byers
629 Fox Glen Drive
St. Charles, IL 60174

 

- 17 -



--------------------------------------------------------------------------------



 



In addition, notice by mail shall be by air mail if posted outside of the
continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this paragraph for the giving of
notice.
21. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
22. Binding Agreement. This Agreement shall be binding upon, and shall inure to
the benefit of the Company and its successors, representatives, and assigns and
shall be binding upon Employee, his heirs, executors and legal representatives.
23. Assignment by Employer. Employee consents to the assignment of this
Agreement to any purchaser of the Company or a substantial portion of its
assets.
24. No Assignment by Employee. Employee acknowledges that the services to be
rendered by him are unique and personal. Accordingly, Employee may not assign or
delegate any of his rights or obligations hereunder, except that he may assign
certain rights hereunder if agreed to in writing by the Chief Executive Officer.
25. Indulgences. Neither the failure nor any delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

- 18 -



--------------------------------------------------------------------------------



 



26. Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
27. Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such state or any other
jurisdiction to the contrary, and without the aid of any canon, custom or rule
of law requiring construction against the draftsman.
28. Chief Employee Officer. In the absence of the President and Chief Executive
Officer, the decisions of the President and Chief Executive Officer hereunder
may be made by such other person as designated by the Company’s Board of
Directors.
29. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. This Agreement shall become binding when any number of
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto.

 

- 19 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have duly
executed and delivered, in Pennsylvania, this Agreement as of the date first
above written.

                  THE BON-TON STORES, INC.            
 
               
By:
  /s/ BYRON BERGREN       Date: 6/28/06    
 
                    Byron Bergren
Chief Executive Officer            
 
                EMPLOYEE            
 
                /s/ STEPHEN BYERS       Date: 6/28/06                   Stephen
Byers            

 

- 20 -